Order entered May 22, 2019




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-18-00163-CV
                                     No. 05-18-00164-CV

                            IN THE INTEREST OF M.A.A., A CHILD

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                       Trial Court Cause Nos. 1-09-843 and 01-15-76

                                          ORDER
       Before the Court are the motion of Susan Z. Wright, supported by interested parties, to

dismiss this appeal and appellants’ response. We DENY the motion.

       Having suspended the deadline for filing appellees’ responsive brief(s) pending our

determination of the motion to dismiss, we ORDER appellees to file their responsive brief(s) no

later than June 21, 2019.

                                                     /s/   BILL WHITEHILL
                                                           JUSTICE